[Cite as State v. Klink, 2022-Ohio-3844.]




                               IN THE COURT OF APPEALS OF OHIO
                                  SECOND APPELLATE DISTRICT
                                        GREENE COUNTY

 STATE OF OHIO                                     :
                                                   :
          Plaintiff-Appellee                       :   Appellate Case No. 2022-CA-18
                                                   :
 v.                                                :   Trial Court Case No. 2018-CR-305
                                                   :
 MORGAN KLINK                                      :   (Criminal Appeal from
                                                   :   Common Pleas Court)
          Defendant-Appellant                      :
                                                   :

                                              ...........

                                              OPINION

                              Rendered on the 28th day of October, 2022.

                                              ...........

MEGAN A. HAMMOND, Atty. Reg. No. 0097714, Assistant Prosecuting Attorney, Greene
County Prosecutor’s Office, Appellate Division, 61 Greene Street, Suite 200, Xenia, Ohio
45385
      Attorney for Plaintiff-Appellee

ADAM JAMES STOUT, Atty. Reg. No. 0080334, 5335 Far Hills Avenue, Suite 220,
Dayton, Ohio 45429
      Attorney for Defendant-Appellant

                                            .............

DONOVAN, J.
                                                                                        -2-


         {¶ 1} Morgan Klink was found guilty, following her guilty pleas, of involuntary

manslaughter, with a firearm specification, and aggravated robbery. She was sentenced

to an aggregate term of 23 years in prison. She appeals from her convictions.1 We will

affirm the judgment of the trial court.

         {¶ 2} On August 24, 2018, Klink was indicted on murder, involuntary manslaughter

and aggravated robbery, all felonies of the first degree; each count included a firearm

specification. In the course of a robbery, Andrew Day, a clerk at a Hampton Inn in

Greene County, was killed. Klink initially pled not guilty to the offenses, but on January

31, 2019, she entered a plea agreement with the State. Klink pled guilty to involuntary

manslaughter and aggravated robbery and to both firearm specifications associated with

those offenses; the parties agreed that the offenses were not allied offenses, and the

State acknowledged that Klink could be sentenced on only one of the firearm

specifications. Pursuant to the agreement, the count of murder was dismissed.

         {¶ 3} At the plea hearing, the court advised Klink that she would have to serve a

three-year prison sentence for the firearm specification, that she may be eligible for

community control on the other offenses, but that the court would “probably impose a

prison sentence” and wanted her to know that, “in fairness,” before she entered her plea.

Klink indicated that she understood.

         {¶ 4} On September 30, 2021, Klink filed a sentencing memorandum.         In the

memorandum, Klink asserted that, at the time of her offenses (March 2018), she had

agreed to drive three men while they robbed several businesses. While in jail, Klink



1
    On March 24, 2022, we sustained Klink’s motion to file a delayed appeal.
                                                                                         -3-


eventually became cooperative with law enforcement, and she “gave several detailed

interviews on the timeline and all of the planning and actions of those involved in the

robberies” and the shooting of Andrew Day. Based upon her cooperation, she requested

minimum sentences.

      {¶ 5} At sentencing, the prosecutor stated that, a month before the offenses for

which she was indicted, Klink and others had been involved in an aggravated robbery at

the Fairfield Inn in Fairborn, Ohio. The prosecutor further advised the court that on the

night of the robbery of the Hampton Inn and Day’s death, the crime spree had started in

Montgomery County at an Ohio Loan, with an attempted aggravated robbery committed

by Klink and several of her co-defendants; Klink drove and provided a firearm in that

instance. The group then went to Greene County, where Day was killed. According to

the prosecutor, after Day was killed, the group returned to Montgomery County, where

Tavion Garrett robbed a Subway the same night.          Further, about ten days later, Klink

“was then involved in multiple counts of trafficking” in Pike County, as charged in Pike

C.P. No. 2018 CR 67; she was charged with the felonies of aggravated trafficking in

methamphetamine,       trafficking   in   cocaine,     and   aggravated    possession     of

methamphetamine; the prosecutor advised the court that those counts had later been

dismissed after Klink entered her plea in this case.

      {¶ 6} The prosecutor also advised the court at sentencing that, while the case was

pending, Klink had taken “advantage” of her counsel’s having reviewed discovery with

her, including a number of documents that had been stamped “for counsel only” and which

included “the names and addresses of other innocent hotel guests” who were at the
                                                                                          -4-


Hampton Inn at the time of the offenses; “she stole from her attorney and then mailed and

disseminated to other individuals” this witness information, including to one individual

“who was locked up in Madison Correctional” for kidnapping, felonious assault and

aggravated burglary. The State requested the maximum sentence.

       {¶ 7} The trial court sentenced Klink to 11 years in prison for involuntary

manslaughter, plus three years for the firearm specification, and to nine years for the

aggravated robbery, to be served consecutively. It also ordered Klink to pay $200 in

restitution to the hotel, for which she was jointly and severally liable with a co-defendant.

       {¶ 8} In imposing consecutive sentences, the court indicated that the sentence was

based in part on learning from the prosecutor that discovery material had “been

disseminated and potentially putting yet another person in harm’s way, life-threatening,

potentially * * *.” The court also concluded that Klink should serve the prison terms

consecutively pursuant to R.C. 2929.14(C)(4), because consecutive service was

necessary to protect the public from future crime or to punish Klink and was not

disproportionate to the seriousness of her conduct and the danger she posed to the

public. Further, the court found that at least two of the multiple offenses “were committed

as part of one or more course of conduct, and the harm caused by two or more of the

multiple offenses so committed was so great or unusual that no single prison term for any

offenses committed as part of any of the courses of conduct adequately reflect the

seriousness” of Klink’s conduct.      Finally, the court stated that Klink and her co-

defendants had engaged in a course of criminal conduct involving multiple incidents of

aggravated robbery with firearms during the overnight hours of March 7, 2018, in both
                                                                                           -5-


Montgomery and Greene Counties, which led to the death of Andrew Day.

          {¶ 9} Klink appeals, raising two assignments of error. Her first assignment of error

states:

                THE TRIAL COURT ERRED WHEN [IT] DID NOT ORDER A

          PRESENTENCE INVESTIGATION [“PSI”] WHEN THE TRIAL COURT

          STATED THE COMMUNITY CONTROL WAS TECHNICALLY AVAILABLE

          AND THERE WAS NO WAIVER BY BOTH THE STATE AND

          DEFENDANT.

          {¶ 10} Klink asserts that she “was harmed” because no PSI was conducted, as “it

would have provided additional information regarding her background” that would have

been helpful to the trial court.

          {¶ 11} Klink did not request a PSI. “Absent a request for a presentence report in

accordance with Crim.R. 32.2, no grounds for appeal will lie based on a failure to order

the report, except under the most exigent of circumstances.” State v. Adams, 37 Ohio

St.3d 295, 297, 525 N.E.2d 1361 (1988).

          {¶ 12} Further, R.C. 2951.03(A)(1) provides: “Unless the defendant and the

prosecutor who is handling the case against the defendant agree to waive the

presentence investigation report, no person who has been convicted of or pleaded guilty

to a felony shall be placed under a community control sanction until a written presentence

investigation report has been considered by the court.” Crim.R. 32.2 provides: “Unless

the defendant and the prosecutor in the case agree to waive the presentence

investigation report, the court shall, in felony cases, order a presentence investigation
                                                                                        -6-


and report before imposing community control sanctions or granting probation.”

      {¶ 13} In State v. Park, 2d Dist. Champaign No. 2021-CA-41, 2022-Ohio-1524,

¶ 18, we concluded as follows:

              We find no error in the trial court's imposition of sentence without a

      PSI. Under the current versions of R.C. 2951.03 and Crim.R. 32.2, the trial

      court in a felony case must order and consider a presentence investigation

      report before imposing community control sanctions, unless the defendant

      and the prosecutor agree to waive the presentence investigation report.

      R.C. 2951.03 (effective Sept. 14, 2016); Crim.R. 32.2 (effective July 1,

      2017). “The decision to order a presentence investigation generally lies

      within the sound discretion of the trial court if the court contemplates a

      prison term and not community control in sentencing upon a criminal

      offense.” State v. McCauley, 5th Dist. Licking No. 19-CA-84, 2020-Ohio-

      2813, ¶ 43, citing State v. Adams, 37 Ohio St.3d 295, 297, 525 N.E.2d 1361

      (1988).

      {¶ 14} As noted above, the trial court advised Klink at the plea hearing that it was

“going to impose a prison sentence” and that, while she may have been eligible for

community control, she would have to serve three years on the gun specification. In

State v. Smith, 3d Dist. Auglaize No. 2-06-37, 2007-Ohio-3129, the Third District

determined:

              * * * Smith argues that probation was at issue because he was

      eligible for it on his underlying offenses. However, Smith was subjected to
                                                                                          -7-


       a mandatory prison term for the firearm specifications, and the trial court did

       not consider placing him on probation for the underlying offenses, as

       evidenced by its imposition of maximum, consecutive sentences. Thus,

       Crim.R. 32.2 did not apply and the trial court was not required to order a

       PSI. Because neither community control sanctions nor probation were at

       issue, we find that the trial court did not err by failing to order a PSI.

Id. at ¶ 21.

       {¶ 15} We agree with the State that, because the trial court was required to impose

a prison term for the firearm specification and chose to impose prison terms for involuntary

manslaughter and aggravated robbery, ordering a PSI was “discretionary.”

       {¶ 16} Because it was within the trial court’s discretion not to order a PSI, Klink’s

first assignment of error is overruled.

       {¶ 17} Klink’s second assignment of error is as follows:

       THE TRIAL COURT’S SENTENCE IS CONTRARY TO LAW.

       {¶ 18} Klink argues that the trial court’s “statements” in imposing consecutive

sentences did not support consecutive sentences.           She argues that the trial court’s

finding that the harm she had caused satisfied R.C. 2929.14(C)(4)(c) relied on conduct

that “was not the subject of the case before the Trial Court or prior convictions”; in other

words, she suggests that the court should have only relied on the Hampton Inn robbery

and shooting, not the Subway and Ohio Loan robberies, which were not included in the

charges against her in Greene County.

       {¶ 19} As this Court has previously stated:
                                                                                       -8-


             When reviewing felony sentences, appellate courts must apply the

      standard of review set forth in R.C. 2953.08(G)(2). State v. Marcum, 146

      Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, ¶ 7. Under that statute,

      an appellate court may increase, reduce, or modify a sentence, or it may

      vacate the sentence and remand for resentencing, only if it clearly and

      convincingly finds either: (1) the record does not support the sentencing

      court's findings under certain statutes; or (2) the sentence is otherwise

      contrary to law. Id. at ¶ 9, citing R.C. 2953.08(G)(2).

State v. Houston, 2d Dist. Montgomery No. 29114, 2021-Ohio-3374, ¶ 6.

      {¶ 20} R.C. 2929.14(C)(4) provides:

             (4) If multiple prison terms are imposed on an offender for convictions

      of multiple offenses, the court may require the offender to serve the prison

      terms consecutively if the court finds that the consecutive service is

      necessary to protect the public from future crime or to punish the offender

      and that consecutive sentences are not disproportionate to the seriousness

      of the offender's conduct and to the danger the offender poses to the public,

      and if the court also finds any of the following:

             ***

              (b) At least two of the multiple offenses were committed as part of

      one or more courses of conduct, and the harm caused by two or more of

      the multiple offenses so committed was so great or unusual that no single

      prison term for any of the offenses committed as part of any of the courses
                                                                                         -9-


      of conduct adequately reflects the seriousness of the offender's conduct.

             ***

      {¶ 21} In State v. Delong, 2d Dist. Clark Nos. 2021-CA-32, 2021-CA-33, 2022-

Ohio-207, ¶ 9, quoting State v. Derrick, 2d Dist. Montgomery No. 28878, 2021-Ohio-1330,

¶ 13, we stated:

             “[A] trial court is required to make the findings mandated by R.C.

      2929.14(C)(4) at the sentencing hearing and incorporate its findings into its

      sentencing entry[.]”   State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-

      3177, 16 N.E.3d 659, syllabus. “[W]here a trial court properly makes the

      findings mandated by R.C. 2929.14(C)(4), an appellate court may not

      reverse the trial court's imposition of consecutive sentences unless it first

      clearly and convincingly finds that the record does not support the trial

      court's findings.” State v. Withrow, 2016-Ohio-2884, 64 N.E.3d 553, ¶ 38

      (2d. Dist.). The consecutive nature of the trial court's sentencing decision

      should therefore stand “unless the record overwhelmingly supports a

      contrary result.” (Citation omitted.) Id. at ¶ 39.

      {¶ 22} In State v. Bodkins, 2d Dist. Clark No. 2010-CA-38, 2011-Ohio-1274, ¶ 43,

we stated:

             * * * This court has recognized that a trial court may rely on “a broad

      range of information” at sentencing. State v. Bowser, 186 Ohio App.3d

      162, 926 N.E.2d 714, 2010-Ohio-951, ¶ 13. “The evidence the court may

      consider is not confined to the evidence that strictly relates to the conviction
                                                                                      -10-


      offense because the court is no longer concerned * * * with the narrow issue

      of guilt.” Id. at ¶ 14, 926 N.E.2d 714. Among other things, a court may

      consider hearsay evidence, prior arrests, facts supporting a charge that

      resulted in an acquittal, and facts related to a charge that was dismissed

      under a plea agreement. Id. at ¶ 15-16, 926 N.E.2d 714. “[B]ased on how

      the court perceives true facts in a case, it may believe that the offender

      committed a crime other than, or in addition to, the one to which he

      pleaded.” Id. at ¶ 20, 926 N.E.2d 714.

      {¶ 23} This Court has further noted:

             * * * Even “ ‘[u]nindicted acts * * * can be considered in sentencing

      without resulting in error when they are not the sole basis for the

      sentence.’ ”   State v. Cook, 8th Dist. Cuyahoga No. 87265, 2007-Ohio-

      625, ¶ 69, quoting State v. Bundy, 7th Dist. Mahoning No. 02 CA 211, 2005-

      Ohio-3310, ¶ 86. Accord Clemons, 2d Dist. Montgomery No. 26038, 2014-

      Ohio-4248, at ¶ 7 (quoting the same).

State v. Wiles, 2d Dist. Clark No. 2017-CA-69, 2018-Ohio-3077, ¶ 19.

      {¶ 24} Here, pursuant to R.C. 2929.14(C)(4)(b), the trial court found that at least

two of the multiple offenses were committed as part of one or more courses of conduct

and that the harm caused was so great that no single prison term for any offense

committed would adequately reflect the seriousness of Klink’s conduct. Klink admitted

in her sentencing memorandum that she drove three men while they robbed several

businesses, and the court was free to consider that she was involved in the additional
                                                                                         -11-


robberies as part of a course of conduct. The court was also free to consider that Klink

was initially charged with murder for the death of Andrew Day. It was also significant to

the court that Klink improperly disseminated discovery material regarding the guests at

the hotel on the night Day was killed. The record reflects that the court made the findings

mandated by R.C. 2929.14(C)(4) at the sentencing hearing and incorporated them into

its sentencing entry. Based upon the foregoing, we cannot clearly and convincingly find

that the record does not support the trial court’s findings. In other words, the record does

not overwhelmingly support a contrary result, and Klink’s second assignment of error is

overruled.

       {¶ 25} Having overruled Klink’s assigned errors, the judgment of the trial court is

affirmed.



                                     .............



WELBAUM, J. and LEWIS, J., concur.



Copies sent to:

Megan A. Hammond
Adam James Stout
Hon. Aldolfo A. Tornichio